Case: 1:18-cv-00019-ACL Doc. #: 22 Filed: 03/22/21 Page: 1 of 11 PageID #: 1457


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

MELVIN R. PATTON,                                 )
                                                  )
                Petitioner,                       )
                                                  )
          vs.                                     )      Case No. 1:18 CV 19 ACL
                                                  )
JASON LEWIS,                                      )
                                                  )
                Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the Petition of Melvin R. Patton for a writ of habeas

corpus under 28 U.S.C. § 2254.

                                     I. Procedural History

       Patton is currently incarcerated at the Southeast Correctional Center in Charleston,

Missouri, pursuant to the sentence and judgment of the Circuit Court of the City of St. Louis,

Missouri. (Doc. 15 at pp. 119-25.)

       After a jury trial, Patton was found guilty of two counts of murder in the first degree, one

count of assault in the first degree, one count of burglary in the first degree, and three counts of

armed criminal action. Id. at pp. 105-12. The court sentenced him to consecutive sentences of

life imprisonment without parole for the murder counts, concurrent life sentences for the assault

count and each armed criminal action count, and a concurrent fifteen-year sentence for burglary.

Id. at pp. 121-25.

       Patton raised three points in his direct appeal of his convictions. Patton first argued that

the trial court abused its discretion in admitting evidence regarding cellular tower “pings”

associated with his cellular phone number. (Doc. 12-1 at p. 29.) He next argued that the trial

court plainly erred when it overruled his objection to statements the prosecutor made during
                                                 1
Case: 1:18-cv-00019-ACL Doc. #: 22 Filed: 03/22/21 Page: 2 of 11 PageID #: 1458


closing argument regarding the pings. Id. at p. 31. Finally, Patton argued that the trial court

abused its discretion in overruling his objection and admitting photographs of the victims’ family

into evidence. Id. at p. 32. On October 8, 2013, the Missouri Court of Appeals affirmed Patton’s

convictions. (Doc. 12-3.)

       Patton filed a pro se motion for post-conviction relief under Rule 29.15. (Doc. 15-1 at pp.

8-25.) After appointment of counsel, an amended post-conviction relief motion was filed. Id. at

pp. 30-56. In his amended motion, Patton argued that he received ineffective assistance of trial

counsel in that counsel failed to request a cautionary instruction regarding the testimony of an in-

custody informant. Id. Patton also argued that he received ineffective assistance counsel when

trial counsel failed to move to admit as exhibits two newspaper articles detailing facts of his case.

Id. The motion court denied Patton’s motion and his request for an evidentiary hearing. Id. at

pp. 67-72.

       In his appeal from the denial of post-conviction relief, Patton raised the same two

ineffective assistance of counsel claims. (Doc. 12-5.) The Missouri Court of Appeals affirmed

the decision of the motion court. (Doc. 12-7.)

       Patton filed the instant Petition on January 29, 2018, in which he raises the following

grounds for relief: (1) the trial court abused its discretion in admitting evidence regarding cellular

tower pings of Patton’s phone; (2) the trial court plainly erred when it overruled Patton’s

objection to the State’s closing argument regarding the cellular tower pings; (3) the trial court

abused its discretion in overruling Patton’s objection and admitting family photographs of the

victims; (4) trial counsel was ineffective for failing to request a cautionary instruction after the

testimony of Stephen Showers; and (5) trial counsel was ineffective for failing to move to admit

as exhibits two newspaper articles. (Doc. 1.)



                                                  2
Case: 1:18-cv-00019-ACL Doc. #: 22 Filed: 03/22/21 Page: 3 of 11 PageID #: 1459


        On May 11, 2018, Respondent filed a Response to Order to Show Cause. (Doc. 12.)

Respondent argues that Patton’s Petition should be denied because Ground Two is procedurally

defaulted, and all of his claims fail on their merits.

        Patton has also filed a Traverse, in which he provides additional argument in support of

his claims. (Doc. 18.)

                                            II.     Facts 1

        In the early morning hours of April 21, 2010, a hooded gunman entered a home at 3815

Pennsylvania Avenue in St. Louis and shot Jane Smith, her cousin Robert Johnson, and Smith’s

girlfriend Mary Williams. 2 Smith’s son, John Davis, looked on as the gunman shot his mother

and Williams. Smith and Johnson died from their wounds.

        At trial, both Williams and Davis testified that they recognized the gunman as Davis’s

father, Melvin Patton. Williams testified that she could see Patton’s face despite the hood, and

recognized his voice. Williams further testified that Davis grabbed Patton during the shootings

and said, “Daddy, no, please don’t kill my momma.” Davis testified that he recognized his

father’s eyes and mouth. Additionally, Stephen Showers, Patton’s cellmate before trial, testified

that Patton confessed the shooting to him.

        In his defense, Patton claimed that he was sleeping in Cahokia, Illinois, at the house of

his cousin Marlon Tillman at the time of the shootings. Tillman and his ex-girlfriend Sarah

Morice both testified that Patton was at the house when they went to sleep on the night of the

shootings and when they woke up the next morning. Patton testified to this effect as well.




1
 The Court’s recitation of the facts is taken from the decision of the Missouri Court of Appeals
affirming Patton’s convictions on direct appeal. (Doc. 12-3 at pp. 2-3.)
2
  The names of the victims and the minor child have been changed to protect their privacy.
                                                  3
Case: 1:18-cv-00019-ACL Doc. #: 22 Filed: 03/22/21 Page: 4 of 11 PageID #: 1460


                                    III. Standard of Review

       A federal court’s power to grant a writ of habeas corpus is governed by 28 U.S.C. §

2254(d), which provides:

       (d) An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication of the claim-

               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceeding.

28 U.S.C. § 2254(d).

       The Supreme Court construed § 2254(d) in Williams v. Taylor, 529 U.S. 362 (2000). With

respect to the “contrary to” language, a majority of the Court held that a state court decision is

contrary to clearly established federal law “if the state court arrives at a conclusion opposite to that

reached by [the Supreme Court] on a question of law” or if the state court “decides a case

differently than [the] Court has on a set of materially indistinguishable facts.” Id. at 405. Under

the “unreasonable application” prong of § 2254(d)(1), a writ may issue if “the state court identifies

the correct governing legal rule from [the Supreme Court’s] cases but unreasonably applies [the

principle] to the facts of the particular state prisoner’s case.” Id. Thus, “a federal habeas court

making the ‘unreasonable application’ inquiry should ask whether the state court’s application of

clearly established federal law was objectively unreasonable.” Id. at 410. Although the Court

failed to specifically define “objectively unreasonable,” it observed that “an unreasonable

application of federal law is different from an incorrect application of federal law.” Id. at 410.




                                                   4
Case: 1:18-cv-00019-ACL Doc. #: 22 Filed: 03/22/21 Page: 5 of 11 PageID #: 1461


                                        IV.     Petitioner’s Claims


       1.      Ground One

       In his first ground for relief, Patton argues that the trial court abused its discretion in

admitting evidence regarding cellular tower pings of Patton’s phone.

       At trial, the State introduced this evidence to establish that Patton was in the vicinity of

the crime when it was committed, and not sleeping at his cousin’s house as he claimed. Patton

argues that locating a phone in relation to the cell sites to which it connected is a subject for

expert testimony, and that a Frye hearing was necessary before cell site data could be admitted.

Patton filed a motion in limine to exclude this testimony, and timely objected at trial. (Doc. 15

at pp. 55-60; Doc. 15-2 at p. 553.)

       Patton raised this claim in his direct Appeal. The Missouri Court of Appeals first held

that the State’s reading of the coordinates of cell sites from phone records and plotting them on a

map was not a scientific procedure or technique subject to the Frye standard. (Doc. 12-3 at p.

5.) With regard to Patton’s contention that the location of a cell phone in relation to the cell site

to which it connected is a subject for expert testimony, the Court agreed. Id. at pp. 8-9. The

Court stated that, to narrow down the area in which Patton’s phone must have been to have

connected to a particular cell site required analysis of many variables that influence cell site

signal strength, which amounts to expert opinion evidence. Id. at p. 9. The Court, however,

found that this error was not reversible. The Court explained:

              When the prejudice resulting from the improper admission of evidence is
       only evidence-specific and the evidence of guilt is otherwise overwhelming,
       reversal is not required.” State v. Barriner, 34 S.W.3d 139, 150 (Mo. banc
       2000). “In contrast, when the prejudice resulting from the improper admission of
       evidence is outcome-determinative, reversal is required.” Id. Outcome-
       determinative prejudice occurs when “the erroneously admitted evidence so
       influenced the jury that, when considered with and balanced against all of the
       evidence properly admitted, there is a reasonable probability that the jury would
                                                  5
Case: 1:18-cv-00019-ACL Doc. #: 22 Filed: 03/22/21 Page: 6 of 11 PageID #: 1462


         have reached a different conclusion.” Id. (quoting State v. Roberts, 948 S.W.2d
         577, 592 (Mo. banc 1997)). Here, the State offered the cell site evidence to place
         Patton in the vicinity of the crime scene at the time of the shootings, rather than at
         his cousin’s house as Patton claimed. Even without those records, however, the
         State presented overwhelming evidence that Patton was not only at the crime
         scene, but also the shooter. Two eye witnesses, one of the shooting victims and
         Patton’s own son, identified Patton as the gunman. Also, Patton’s cellmate
         testified that Patton confessed the shootings to him. Thus, we cannot say that
         Patton suffered prejudice from the admission of the cell site location evidence.
         See State v. Foster, 68 S.W.3d 530, 534 (Mo. App. E.D. 2001) (holding evidence
         overwhelming where several eyewitnesses who personally new defendant
         identified defendant and selected defendant from lineup); State v. Sims, 952
         S.W.2d 286, 294 (Mo. App. W.D. 1997) (holding evidence overwhelming where
         three eyewitnesses identified defendant, defendant matched description of
         perpetrator, and defendant confessed to third party).

Id. at pp. 9-10.

         The admissibility of evidence is a matter of state law and does not form a basis

for habeas relief unless the trial error is so great as to amount to a denial of due

process. Bucklew v. Luebbers, 436 F.3d 1010, 1018 (8th Cir. 2006). “It is not the province of a

federal habeas court to reexamine state court determinations on state law questions.” Estelle v.

McGuire, 502 U.S. 62, 67 (1991). “In conducting habeas review, a federal court is limited to

deciding whether a conviction violated the Constitution, laws, or treaties of the United

States.” Id. at 68. “A federal issue is raised only where trial errors infringe on a specific

constitutional protection or are so prejudicial as to amount to a denial of due process.” Bucklew,

436 F.3d at 1018. “Rulings on the admission or exclusion of evidence in state trials rarely rise

to the level of a federal constitutional violation.” Nebinger v. Ault, 208 F.3d 695, 697 (8th Cir.

2000).

         In this case, the state appellate court’s determination that Patton was not prejudiced by

the admission of the cell tower pings was reasonable. The evidence regarding Patton’s guilt was

overwhelming, consisting of multiple eyewitnesses including Patton’s own son. Thus, Patton’s

due process rights were not violated by the admission of the testimony.
                                                   6
Case: 1:18-cv-00019-ACL Doc. #: 22 Filed: 03/22/21 Page: 7 of 11 PageID #: 1463


          Accordingly, Ground One is denied.

          2.     Ground Two

          In his second ground for relief, Patton argues that the trial court plainly erred when it

overruled Patton’s objection to the State’s comment on the cell tower ping evidence during

closing argument. Respondent argues that this claim is procedurally defaulted and fails on its

merits.

          Patton raised this claim in his direct appeal. Because Patton did not include the claim in

his motion for new trial, the Missouri Court of Appeals was able to review for plain error only.

(Doc. 12-3 at p. 10.) The Court declined to exercise its discretion to review for plain error,

noting that “the overwhelming evidence of Patton’s guilt indicates that no manifest injustice

resulted from the State’s comment during closing arguments.” Id. at pp. 10-11.

           When a state court decides a claim on state procedural grounds, rather than on the

merits, federal habeas review is barred, because the state court decision rests on independent and

adequate state procedural grounds. Coleman v. Thompson, 501 U.S. 722, 730 (1991). A state

court’s discretionary plain-error review of unpreserved claims does not excuse a petitioner’s

procedural default. Clark v. Bertsch, 780 F.3d 873, 876-77 (8th Cir. 2015). Therefore, this

Court is barred from reviewing Patton’s claim unless he “can demonstrate cause for the default

and actual prejudice as a result of the alleged violation of federal law, or demonstrate that failure

to consider the claims will result in a fundamental miscarriage of justice.” Id. at 750. Petitioner

has not done so.

          Patton’s claim also fails on its merits. As discussed with regard to Patton’s first ground

for relief, Patton is unable to demonstrate prejudice from the admission of the cell tower ping

evidence due to the overwhelming evidence presented of his guilt. For the same reason, the



                                                    7
Case: 1:18-cv-00019-ACL Doc. #: 22 Filed: 03/22/21 Page: 8 of 11 PageID #: 1464


prosecutor’s reference to this evidence in his closing evidence did not affect the outcome of the

case.

        Thus, Ground Two is denied.

        3.      Ground Three

        In this third ground for relief, Patton argues that the trial court abused its discretion in

admitting family photographs of the victims over Patton’s objection. Patton contends that the

photographs were irrelevant and served to inflame the passions and prejudices of the jury.

        Patton raised this claim in his direct appeal. The Missouri Court of Appeals held as

follows:

                [W]e think that Patton’s allegation that the photographs inflamed the
        passions and prejudices of the jurors is overblown. The testimony regarding the
        photographs centered mainly on identification of the family members depicted
        therein. Through we fail to see the relevance in allowing the State to identify for
        the jury family members who had no connection to the crime, we again cannot
        say that Patton was so prejudiced by these photographs that they affected the
        outcome of the trial. As we have explained, the evidence of Patton’s guilt was
        overwhelming.


(Doc. 12-3 at pp. 11-12.)

        As previously stated, rulings on the admission or exclusion of evidence in state trials

rarely rise to the level of a federal constitutional violation. Nebinger, 208 F.3d at 697. The

decision of the Missouri Court of Appeals that the use of the photographs was not prejudicial

was reasonable, especially in light of the evidence presented of Patton’s guilt. Patton cannot

demonstrate that his due process rights were violated by the admission of this evidence.

        Thus, Ground Three is denied.


        4.      Ground Four


        In Ground Four, Patton argues that trial counsel was ineffective for failing to request a

                                                   8
Case: 1:18-cv-00019-ACL Doc. #: 22 Filed: 03/22/21 Page: 9 of 11 PageID #: 1465


cautionary instruction after the testimony of Stephen Showers, an in-custody informant. Mr.

Showers testified that he shared a cell with Patton for approximately a week at the City Justice

Center and that Patton confessed to the crimes. (Doc. 15-2 at pp. 590-98.) Patton contends that

the jury should have been cautioned about Mr. Showers’ testimony because “snitches comprise

the single greatest risk of wrongful convictions.” (Doc. 1 at p. 13.)

       Patton raised this claim in the post-conviction proceedings. The Missouri Court of

Appeals rejected Patton’s claim, noting “Missouri has long held that ‘[e]xcept as may be

specifically provided for elsewhere in MAI-CR, no other or additional instruction may be given

on the believability of witnesses, or the effect, weight, or value of their testimony.’” (Doc. 12-7

at p. 4) (citing MAI-CR 3d 302.01). The court further stated that “Trial Counsel thoroughly

cross-examined Showers, and had ample opportunity to dispute his credibility with the jury; that

the jury found Movant guilty indicates they found the Showers’ testimony credible.” Id.

       To succeed on his ineffective assistance of counsel claim, Patton “must show ‘that

counsel made errors so serious that counsel was not functioning as the “counsel” guaranteed the

defendant by the Sixth Amendment.’” Strong v. Roper, 737 F.3d 506, 517 (8th Cir. 2013)

(quoting Strickland v. Washington, 466 U.S. 668, 687 (1984)). “‘Judicial scrutiny of counsel’s

performance is highly deferential, indulging a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional judgment.’” Id. (quoting Bucklew v. Luebbers,

436 F.3d 1010, 1016 (8th Cir. 2006)). The Court’s review is governed by both § 2254(d)

and Strickland, meaning the Court must be “‘twice deferential: we apply a highly deferential

review to the state court decision; the state court, in turn, is highly deferential to the judgments

of trial counsel.’” Strong, 737 F.3d at 517 (quoting Nooner v. Norris, 402 F.3d 801, 808 (8th Cir.

2005)); see also Harrington v. Richter, 562 U.S. 86, 105 (2011) (stressing the difficulty of



                                                  9
Case: 1:18-cv-00019-ACL Doc. #: 22 Filed: 03/22/21 Page: 10 of 11 PageID #: 1466


overcoming both § 2254(d) and Strickland “when the two apply in tandem”); Forrest v. Steele,

764 F.3d 848, 853 (8th Cir. 2014) (same).

       Here, the record before the Court reflects the Missouri Court of Appeals reasonably

applied Strickland when it rejected Patton’s claim. The Court found that Patton’s claim was

meritless because the instruction Patton sought was not approved under Missouri law. Counsel

was not ineffective for failing to request an unapproved instruction.

       Thus, Ground Four is denied.

       5.      Ground Five


       In his fifth and final ground for relief, Patton argues that counsel was ineffective for

failing to move to admit as exhibits two newspaper articles that set out the facts of the crimes.

He contends that the articles would have shown that Mr. Showers read about his case in the

media, thereby damaging Showers’ credibility.

       Patton raised this claim in the post-conviction proceedings. The Missouri Court of

Appeals rejected the claim, finding Patton was unable to demonstrate prejudice. (Doc. 12-7 at

pp. 6-8.) The Court stated that the evidence presented at trial in favor of Patton’s guilt was

“strong” and “overwhelming.” Id. at p. 7. The Court further noted that the jury was made

aware of the fact that Mr. Showers “could have derived information about the case from the

news” on cross-examination of the investigating detective. Id.

       The appellate court properly applied Strickland in finding Patton was unable to

demonstrate prejudice. As previously discussed, multiple eyewitnesses identified Patton as the

shooter, including Patton’s own son. Further, on cross-examination, defense counsel questioned

the investigating detective regarding newspaper articles “releasing details that these murders

were based over a custody issue,” that Patton was masked and dressed in all black clothing, and


                                                 10
Case: 1:18-cv-00019-ACL Doc. #: 22 Filed: 03/22/21 Page: 11 of 11 PageID #: 1467


that Patton’s son kept stating “please don’t shoot mommy, daddy.” (Doc. 15-2 at pp. 644-45.)

In his closing argument, defense counsel again referred to the newspaper articles in attacking

Flowers’ credibility. (Id. at pp. 891-92.) Thus, the decision of the Missouri Court of Appeals

was reasonable.

       Accordingly, Ground Five is denied.

                                V.      Certificate of Appealability

       To grant a certificate of appealability, a federal habeas court must find a substantial

showing of the denial of a federal constitutional right. See 28 U.S.C. § 2253(c)(2); Hunter v.

Bowersox, 172 F.3d 1016, 1020 (8th Cir. 1999). A substantial showing is established if the

issues are debatable among reasonable jurists, a court could resolve the issues differently, or the

issues deserved further proceedings. See Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997). In

this case, Patton has failed to make a substantial showing of the denial of a constitutional right.

The undersigned is not persuaded that the issues raised in his Petition are debatable among

reasonable jurists, that a court could resolve the issues differently, or that the issues deserve

further proceedings. No Certificate of Appealability will be issued.

                                              ORDER

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that the instant Petition for

a Writ of Habeas Corpus under 28 U.S.C. § 2254 be denied and be dismissed with prejudice by

separate judgment entered this date.

       IT IS FURTHER ORDERED, ADJUDGED and DECREED that Petitioner be denied

a Certificate of Appealability if Petitioner seeks to appeal this Judgment of Dismissal.

                                               /s/ Abbie Crites-Leoni
                                               ABBIE CRITES-LEONI
                                               UNITED STATES MAGISTRATE JUDGE

Dated this 22nd day of March, 2021.
                                                  11
